























SUBSCRIPTION AGREEMENT







by and between










Iceweb, Inc.










and







UnifiedOnline! LLC







April 23, 2014










0




Closing Index




1.

Subscription Agreement

2.

Certificate of Designations, Preferences and Rights and Limitations of Series AA
Preferred Stock

3.

Unanimous Consent of the Board of Corporation Authorizing the Designation and
Subscription

4.

Consent of Board of Corporation Authorizing Amendment to Bylaws Changing the
Number of Directors

5.

Hal Compton Resignation

6.

Consent of Board of Corporation Authorizing Compton Resignation

7.

Raymond Pirtle Resignation

8.

Consent of Board of Corporation Authorizing Pirtle Resignation

9.

Jack Bush Resignation

10.

Consent of Board of Corporation Authorizing Bush Resignation

11.

Ed Soyster Resignation

12.

Nick Carosi III Resignation

13.

Mark Stavish Resignation

14.

Consent of Board of Corporation Authorizing Soyster, Carosi and Stavish
Resignations

15.

Consent of Sole Holder of Series B Convertible Preferred Stock of
CorporationAuthorizing Issuance

16.

UCC Assignment for Agility Master Lease Agreement

17.

Reaffirmation of Conveyance





1







1147281.5

SUBSCRIPTION AGREEMENT




This SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of April 23, bb2014
 by and between Iceweb, Inc., a Delaware corporation (the “Corporation”), and
UnifiedOnline! LLC, a Delaware limited liability company (“Subscriber”).  The
Corporation and the Subscriber are sometimes referred to herein individually as
a “Party” and collectively as the “Parties.”




The Parties hereto agree as follows:




1. Subscription for Series AA Preferred Stock.  Upon the terms of this
Agreement, the Subscriber hereby subscribes for Four Hundred Thousand (400,000)
shares of Series AA Preferred Stock of the Corporation (the “Shares”).  In
consideration for the Shares, the Subscriber hereby agrees to exchange and
contribute the consideration described on Exhibit A attached hereto (the
“Consideration”).  The Corporation hereby agrees to issue to the Subscriber the
Shares.

2. Delivery of Certificates.  Upon the execution of this Agreement by the
Parties, the Corporation shall deliver to the Subscriber a certificate
representing the Shares subscribed for in accordance with this Agreement.  

3. Subscriber Representations and Warranties.

The Subscriber hereby acknowledges, represents, warrants, and agrees as follows:

(a) The Subscriber is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware, with all requisite
power and authority to own, operate and conduct its business and to carry on its
business in general and as presently conducted.  The Subscriber has the
requisite power and authority to enter into and perform this Agreement and to
subscribe to the Shares.  The execution, delivery and performance by the
Subscriber of this Agreement has been duly authorized by all necessary company
action, and no further consent or authorization of the Subscriber or its members
is required.  The execution, delivery and performance of this Agreement by
Subscriber are within its power and authority, will not contravene or constitute
a material default under any provision of its organizational documents, and will
not result in any material breach of any term, condition or provision of, or
constitute a material default under, any note, mortgage, indenture, contract,
agreement, judgment or order;   

(b) In making an investment decision investors must rely on their own
examination of the Corporation and the offering of the Shares, including the
merits and risks involved.  The Subscriber is aware that the Subscriber is
required to bear the financial risks of this investment for an indefinite period
of time;

(c) The Subscriber is acquiring the Shares for its own account, for investment
purposes only, and not with a view to, or in connection with, any resale or
other distribution of such Shares.  Notwithstanding the foregoing, the
Subscriber does not agree to hold the Shares for any minimum amount of time;

(d)





2




The Subscriber has not taken any action which would make the offering of the
Shares a public offering in violation of 15 U.S. Code § 77d(a)(2); and

(e) Within five (5) days after receipt of a request from the Corporation, the
Subscriber will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Corporation is subject.   

4. Corporation Representations and Warranties.

The Corporation hereby acknowledges, represents, warrants, and agrees as
follows:

(a) The Corporation is a corporation duly organized, validly existing and in
good standing under the laws of Delaware, with all requisite power and authority
to own, operate and conduct its business and to carry on its business in general
and as presently conducted.  The Corporation has the requisite power and
authority to enter into and perform this Agreement and to issue the Shares.  The
execution, delivery and performance by the Corporation of this Agreement has
been duly authorized by all necessary corporate action, and no further consent
or authorization of the Corporation or its shareholders is required, except for
those consents which have been obtained.  The execution, delivery and
performance of this Agreement by Corporation are within its power and authority,
will not contravene or constitute a material default under any provision of its
organizational documents, and will not result in any material breach of any
term, condition or provision of, or constitute a material default under, any
note, mortgage, indenture, contract, agreement, judgment or order;   

(b) The authorized equity securities of the Corporation consist of those
described in the capitalization table set forth on Schedule 4(b) attached
hereto.  Except as set forth in Schedule 4(b), there are no outstanding
securities or other instruments convertible into or exchangeable for equity
interests or other voting securities or other equity or equity equivalents or
other similar rights, or options for the same of the Corporation.  Except as set
forth in Schedule 4(b), there are no outstanding obligations of the Corporation
to repurchase, redeem, or otherwise acquire nor to issue or transfer any equity
interests, securities, options, equity, equity equivalents, interests or rights.
 None of the outstanding equity securities of the Corporation were issued in
violation of the Securities Act of 1933, as amended (the “Securities Act”), or
any other laws, and all such outstanding securities of the Corporation are
validly issued, fully paid and nonassessable.  Upon issuance and delivery of the
Shares in accordance with this Agreement, the Shares will be duly authorized,
validly issued, fully paid and nonassessable;

(c) The Corporation is subject to the reporting requirements of the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”) and has filed all
required reports under the Exchange Act;

(d) The issuance of the Shares will comply in all respects with the Securities
Act;

(e) The Shares are being issued pursuant to 15 U.S. Code § 77d(a)(2) and the
Corporation has not taken any action which would make such offering of Shares a
public offering;

(f)





3







1147281.5

Except as set forth on Schedule 4(f), there are no material proceedings,
actions, claims, suits, administrative hearings, arbitrations, mediations,
investigations, and inquiries, whether civil, criminal or otherwise by or before
any governmental entity pending or threatened in writing against the
Corporation;

(g) Except as set forth on Schedule 4(g), no consent, approval or authorization
of, or declaration to or filing with, any governmental authority or third person
is required in connection with the execution, delivery and performance by the
Corporation of this Agreement;

(h) In connection with the offering of the Shares, none of the information
supplied by the Corporation, including, without limitation, all information
contained in the filings with any government authority, contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light
the circumstances under which they are made, not misleading; and   

(i) Except as set forth in Schedule 4(i), the Corporation has no Indebtedness of
any nature.  “Indebtedness” shall mean: (i) any indebtedness, including interest
and any related fees or charges, for borrowed money; (ii) any obligations
evidenced by bonds, debentures, convertible securities, notes or other similar
instruments; (iii) any obligations to pay the deferred purchase price of
property or services, except liabilities arising in the ordinary course of
business; (iv) any obligations as a lessee under capitalized leases; (v) any
obligations, contingent or otherwise, under acceptance, letters of credit or
similar facilities; (vii) any futures, hedge, swap, collar, put, call, floor,
cap, option or other contracts entered into in connection with any of the
foregoing, and (viii) any guaranty of any of the foregoing.   

5. Indemnification by Corporation.  The Corporation shall hold harmless, defend,
and indemnify Subscriber from and against any and all claims, demands, and
causes of action resulting in losses, including attorneys’ fees, suffered or
incurred by Subscriber that are related to any breach of any representation or
warranty made by the Corporation under this Agreement.

6. Transition.  The Board of Directors of the Corporation and the Corporation
will facilitate the orderly transition to any new management all of the books
and records of the Corporation, including, without limitation, (a) all logins,
passwords, access codes, keycodes, keys, entry devices and the like,  of any
kind, for all software, hardware, equipment, memberships, services (such as
phone systems, and the like), systems, devices, computers, smart phones, tablets
as well as all electronic copies of any and all records of any kind; (b) all
physical copies of books, records, papers, of any and all kinds; and (c) all
equipment, functional or not, and all physical assets of any kind.

7. Irrevocability; Binding Effect.  The Subscriber hereby acknowledges and
agrees that the subscription hereunder is irrevocable by the Subscriber, except
as required by applicable law, and that this Agreement shall survive the death
or disability of the Subscriber and shall be binding upon and inure to the
benefit of the Parties and their heirs, executors, administrators, successors,
legal representatives, and permitted assigns.

8. Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed effectively given:  (a) upon
personal delivery





4




to the party notified, (b) when sent by confirmed email or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
Parties at their respective address, email or facsimile number set forth in the
Corporation’s records, or to such other address as such party shall have
furnished in writing in accordance with the provisions of this Section 10.

9. Use of Pronouns.  All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

10. Confidentiality.  The Subscriber acknowledges and agrees that any
information or data the Subscriber has acquired from or about the Corporation,
not otherwise properly in the public domain, was received in confidence.  The
Subscriber agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use, or misuse in
any way, any confidential information of the Corporation, including any
scientific, technical, trade or business secrets of the Corporation and any
scientific, technical, trade or business materials that are treated by the
Corporation as confidential or proprietary, including, but not limited to,
ideas, discoveries, inventions, developments and improvements belonging to the
Corporation and confidential information obtained by or given to the Corporation
about or belonging to third parties.

11. Miscellaneous.

(a) This Agreement, including all attachments, schedules and exhibits thereto,
constitutes the entire agreement between the Subscriber and the Corporation with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof.  

(b) No party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto.

(c) The representations and warranties of the Corporation made in this Agreement
shall survive the execution and delivery hereof and delivery of the Shares.

(d) Except for the fees of Corporation’s counsel, which shall be reasonably
documented, in an amount not exceeding Ten Thousand Dollars ($10,000) and paid
by Subscriber (because the Corporation is impecunious), each of the Parties
hereto shall pay its own fees and expenses (including the fees of any attorneys,
accountants, appraisers or others engaged by such party) in connection with this
Agreement and the transactions contemplated hereby whether or not the
transactions contemplated hereby are consummated.

(e) This Agreement may be executed in one or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.

(f)





5







1147281.5

Each provision of this Agreement shall be considered separable and, if for any
reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.

(g) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without application of the conflict of laws
principles thereof.

(h) Paragraph and Section titles are for convenience and descriptive purposes
only and are not to be considered in construing or interpreting this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS.]














0




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth above.







CORPORATION:




ICEWEB, INC.







By: ____________________________________       Hal Compton, Sr., Chief Executive
Officer










SUBSCRIBER:




UNIFIEDONLINE! LLC







By: _____________________________________Print Name:

Title: Authorized Signatory

















1







1147281.5

EXHIBIT A




Consideration




1.

Subscriber will obtain the agreement of the Lessor, under that certain Lease
between the Corporation and Agility Lease Fund-III, LLC, to temporarily forebear
in the exercise of remedies for non-payment defaults existing as of the date
hereof and which are detailed below.  No such waiver shall be deemed to apply to
any continued failure to pay amounts due and owing thereunder.




Arrears on Lease to UO IP of NC, LLC

Amount Due

Amount paid

January

$25,000.00

$5,000.00

February

$25,000.00

$5,000.00

March

$25,000.00

$0.00

Sub Total

$75,000.00

$10,000.00

Total

$65,000.00










2.

 Subscriber has caused the following amounts to be paid on behalf of the
Corporation or one of its wholly-owned subsidiaries.




Paid on IceWEB's Behalf







Vendor

Amount

Date

Zayo Group

$5,990.08

3/25/2014

Netsolus

$450.00

3/24/2014

TW Telecom

$9,641.04

3/20/2014

Holly 24 Rent

$5,134.69

3/18/2014

Cogent

$4,871.54

3/12/2014

KCPL

$8,245.52

3/11/2014

Sub Total

$34,332.87




























3.

Subscriber shall pay to Carolyn Signorello, on the date the Shares are issued by
the Corporation to the Subscriber, an amount equal to $16,753.80 in satisfaction
of the Corporation’s contractual health insurance premium payment obligation to
Carolyn Signorello and her family.








2




Schedule 4(b)




Capitalization Table










See attached.














3







1147281.5

Schedule 4(f)




Material Proceedings




1.

Investigation by Securities and Exchange Commission, Los Angeles office.




2.

Action for damages brought by Nexenta Systems, pending in the Circuit Court of
Loudoun County, Virginia:




Nexenta Systems, Inc. vs. Iceweb, Inc., et al., In the Circuit Court of Loudoun
County, Virginia, Case No.82545 – Damages of $34,675.55 are sought; case is set
for trial. Please note that the Estate of John Signorello is also named as a
defendant. Iceweb, Inc. agreed to indemnify the Estate of John Signorello in
connection with this matter and has been defending the Estate of John Signorello
in this matter at no cost to Carolyn Signorello, Executrix of the Estate of John
Signorello and John Signorello’s heir.




3.

Judgment held by Wolfe Axelrod Weinberger being pursued in the Circuit Court of
Fairfax County, Virginia:




Wolfe Axelrod Weinberger Associates, LLC vs. Iceweb, Inc., In the Circuit Court
of Fairfax County, Virginia, Case No.  2013-4070 – Judgment awarded $70,000.00,
on which the remaining balance is $45,000.00 plus interest and costs




4.

Two judgments held by FedEx being pursued in the General District Court of
Fairfax County, Virginia; and the Circuit Court of Fairfax County, Virginia,
respectively:




FedEx Customer Information Services, Inc. vs. Iceweb Storage Corporation fka
Inline Corporation, In the Circuit Court of Fairfax County, Virginia, Case No.
CL2010-7512 – Judgment awarded $16,321.66 plus interest and costs.




FedEx Customer Information Services, Inc. vs. Iceweb, Inc., In the General
District Court of Fairfax County, Virginia, Case No. GV10-023543-00 – Judgment
awarded $12,900.95 plus interest and costs.




5.

Judgment held by i-Cubed:




i-Cubed information, integration and imagins, LLC aka i-Cubed, information,
intergraton and imagins, LLC vs. Iceweb Storage Corporation, in the General
District Court of Fairfax County, Case No. GV12-019582-00 – Judgment awarded of
$12,920.60, plus interest and costs.




6.

Warrant in Debt Filed by Vintage Filings, a division of PR Newswire:




Vintage Filings, a division of PR Newswire vs. Iceweb, Inc., In the General
District Court of Fairfax County, Virginia, Case No. GV14007585-00 – Warrant in
Debt seeking money damages of $3,173.00 plus $58.00 in costs, issued April 14,
2014, with a first return date of May 14, 2014.











4




Schedule 4(g)




Consents










See attached.




[subscriptionagreementxxdo002.gif]
[subscriptionagreementxxdo002.gif][subscriptionagreementxxdo004.gif]
[subscriptionagreementxxdo004.gif][subscriptionagreementxxdo006.gif]
[subscriptionagreementxxdo006.gif][subscriptionagreementxxdo008.gif]
[subscriptionagreementxxdo008.gif][subscriptionagreementxxdo010.gif]
[subscriptionagreementxxdo010.gif][subscriptionagreementxxdo012.gif]
[subscriptionagreementxxdo012.gif][subscriptionagreementxxdo014.gif]
[subscriptionagreementxxdo014.gif]








5







1147281.5

Schedule 4(i)




Indebtedness










See attached.








6


